Citation Nr: 0333541	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-15 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected maxillary sinusitis, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected migraine headaches, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from October 1981 to March 
1992.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.


REMAND

After having reviewed the veteran's VA claims folder, the 
Board believes that a remand is necessary.

The Veterans Claims Assistance Act of 2000

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order to ensure full and complete compliance with the 
enhanced duty to notify and duty to assist provisions enacted 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (the VCAA) [codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A].

The issues currently on appeal were pending as of the date of 
passage of the VCAA, November 9, 2000.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that all provisions of the VCAA are potentially applicable to 
claims pending on the date of the law's enactment, and that 
concerns of fundamental fairness and fair process demand 
further development and readjudication under the VCAA.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Huston v. Principi, 17 Vet. App. 195, 203 (2003).

The Court in Holliday stated further that even assuming that 
it could divine in the first instance on the particular facts 
of a particular case that no amount of additional evidence 
could change an adverse outcome, it could not obviate in the 
first instance the requirement for VA to provide notice to 
the claimant as to what was required for a claim to be 
successful under the VCAA's newly-created duty-to-notify 
provisions, 38 U.S.C. §§ 5102(b), 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) [when VA receives 
substantially complete application for benefits, it has 
obligation to notify claimant of any information and medical 
or lay evidence necessary to substantiate the claim]; see 
also Charles v. Principi, 16 Vet. App. 370, 373-374 (2002).

As part of its duty to notify, VA is required to specifically 
inform the claimant which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, VA will attempt to obtain on behalf of the 
claimant.  In this case, the RO sent the veteran a VCAA 
notice letter in August 2002, but this letter was sent 
specifically in connection with his claim of entitlement to 
service connection for headaches.  That issue is not before 
the Board due to the RO's grant of service connection for 
migraine headaches by rating decision in November 2001.  The 
issue before the Board is the matter of the rating assigned 
for this disability, which is a separate issue.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The record shows that the RO sent the veteran another VCAA 
notice letter in February 2002.  However, that letter was 
nonspecific as to the claim subject to the terms of the 
notice, and, in any event, it only provided the veteran 
notice of the criteria necessary to establish service 
connection, which is not at issue on appeal.  The record also 
shows that the veteran was sent a VCAA notice letter in 
October 2002, but this letter specifically pertained to a 
claim (increased rating for hiatal hernia/upper quadrant 
pain) that is not presently before the Board.  It is noted 
further that no such notice was provided by the RO to the 
veteran with respect to the currently pending claim seeking 
an increased rating for maxillary sinusitis.

Since the issuance of the Charles decision, the Court has 
repeatedly vacated Board decisions where the VCAA notice sent 
to the claimant failed to specify who was responsible for 
obtaining relevant evidence or information as to the claims 
that were subject to the appealed Board decision.  It is 
abundantly clear from these judicial rulings that providing a 
veteran-claimant with general VCAA notice or furnishing the 
VCAA notice with regard to unrelated claims, each of which 
occurred in this particular case, will not satisfy the VCAA, 
as interpreted by the Court.

Higher level judicial precedent has addressed the 
notification requirements of the VCAA.  Specifically, in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) (the PVA case), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30 day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Federal Circuit found in the PVA case that the 30 day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose 
claims are prematurely denied short of the statutory one-year 
period provided for response.

Therefore, since this case is being remanded for additional 
development, the Agency of Original Jurisdiction must take 
this opportunity to inform the veteran that notwithstanding 
the information previously provided, a full year is allowed 
to respond to a VCAA notice.

Additional development

Since this case is being remanded for reasons expressed 
immediately above, the Board believes that the veteran should 
be given another opportunity to submit any relevant medical 
records from a private physician who he says treated him for 
his sinusitis and headache disabilities.  In his notice of 
disagreement of December 2001, the veteran stated that he was 
saw a Dr. Sheppard for several incapacitating episodes of 
sinusitis involving headaches, pain and purulent discharge 
necessitating antibiotics, and that corresponding medical 
records would be provided as soon as they were prepared by 
Dr. Sheppard.  The RO's VCAA notice letter of February 2002 
provided the veteran the appropriate form (VA Form 21-4142) 
to allow VA to request medical records from Dr. Sheppard, but 
he did return this form or submit any records from Dr. 
Sheppard.  If the veteran believes these records are relevant 
to his claim, he should either submit the medical records 
directly or prepare the Form 21-4142 to allow VA to obtain 
these records.


Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of his appeal 
seeking increased compensation for the 
service-connected sinusitis and migraine 
headache disabilities, and the evidence, 
if any, that VBA will obtain for him with 
respect to these specific claims.

2.  VBA should contact the veteran and 
inform him that he may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment for 
his sinusitis and migraine headache 
disabilities.
 
3.  Thereafter, VBA should readjudicate 
the issues on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and his 
attorney an adequate supplemental 
statement of the case.  VBA should then 
allow the veteran an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


